Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 10-15, 17-23, and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,082,872 (herein referred to as ‘872). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious subsets and/or variants of each other.
Regarding claim 1, ‘872 describes a method performed by a wireless device for handling communication in a wireless communication network, the method comprising: 
obtaining an indication indicating which beams are to be included in a cell quality derivation of a cell; and 
performing one or more measurements on one or more beams, which one or more beams are selected based on the obtained indication (claim 1 subset).
Regarding claim 2, ‘872 describes:
wherein obtaining the indication comprises receiving a list informing the wireless device about which beams are supposed to be excluded from the cell quality derivation (claim 2).
Regarding claim 3, ‘872 describes:
wherein the indication is included in a measurement configuration received from a radio network node (claim 3).
Regarding claim 4, ‘872 describes:
further comprising transmitting one or more measurement reports, which one or more measurement reports comprises a respective value of the one or more measurements performed (claim 4).
Regarding claim 5, ‘872 describes:
wherein obtaining the indication further comprises obtaining a parameter indicating whether a beam in a list is allowed to be included in a measurement report or not (claim 5).
Regarding claim 6, ‘872 describes:
performing a cell quality derivation of the cell taking the received indication into account (claim 6).
Regarding claim 8, ‘872 describes:
wherein the indication indicates which beams are to be included in the cell quality derivation of the cell by indicating on which beams the wireless device is to perform measurements from which cell quality of the cell is to be derived (claim 1 subset).
Regarding claim 10, ‘872 describes a method performed by a radio network node for handling communication in a wireless communication network, comprising 
transmitting an indication to a wireless device, wherein the indication indicates which beams are to be included in a cell quality derivation of a cell at the wireless device (claim 7 subset).
Regarding claim 11, ‘872 describes:
wherein the indication is a list informing the wireless device about which beams are supposed to be excluded from the cell quality derivation (claim 8).
Regarding claim 12, ‘872 describes:
wherein the indication is included in a measurement configuration (claim 9).
Regarding claim 13, ‘872 describes:
determining the beams to be included or excluded in the cell quality derivation at the wireless device (claim 10).
Regarding claim 14, ‘872 describes:
wherein transmitting the indication further comprises transmitting a parameter indicating whether a beam in a list is allowed to be included in a measurement report or not (claim 7 subset).
Regarding claim 15, ‘872 describes:
wherein the indication indicates which beams are to be included in the cell quality derivation of the cell by indicating on which beams the wireless device is to perform measurements from which cell quality of the cell is to be derived (claim 7 subset).
Regarding claim 17, ‘872 describes a wireless device for handling communication in a wireless communication network, wherein the wireless device comprises processing circuitry configured to: 
obtain an indication indicating which beams are to be included in a cell quality derivation of a cell; and 
to perform one or more measurements on one or more beams, which one or more beams are selected based on the obtained indication (claim 12 subset).
Regarding claim 18, ‘872 describes:
wherein processing circuitry is configured to obtain the indication by receiving a list informing the wireless device about which beams are supposed to be excluded from the cell quality derivation (claim 13).
Regarding claim 19, ‘872 describes:
wherein the indication is included in a measurement configuration received from a radio network node (claim 14).
Regarding claim 20, ‘872 describes:
wherein the processing circuitry is further configured to: 
transmit one or more measurement reports, which one or more measurement reports comprises a respective value of the one or more measurements performed (claim 15).
Regarding claim 21, ‘872 describes:

wherein the processing circuitry is configured to obtain the indication by obtaining a parameter indicating whether a beam in a list is allowed to be included in a measurement report or not (claim 16).
Regarding claim 22, ‘872 describes:
wherein the processing circuitry is further configured to: perform a signal quality derivation of the cell taking the received indication into account (claim 17)
Regarding claim 23, ‘872 describes:
wherein the indication indicates which beams are to be included in the cell quality derivation of the cell by indicating on which beams the wireless device is to perform measurements from which cell quality of the cell is to be derived (claim 12 subset).
Regarding claim 25, ‘872 describes a radio network node for handling communication in a wireless communication network, wherein the radio network node comprises processing circuitry configured to transmit an indication to a wireless device, wherein the indication indicates which beams are to be included in a cell quality derivation of a cell at the wireless device (claim 18 subset).
Regarding claim 26, ‘872 describes:
26. The radio network node according to claim 25, wherein the indication is a list informing the wireless device about which beams are supposed to be excluded from the cell quality derivation (claim 19).
Regarding claim 27, ‘872 describes:
wherein the indication is included in a measurement configuration (claim 20).
Regarding claim 28, ‘872 describes:
wherein the processing circuitry is configured to determine the beams to be included or excluded in a cell quality derivation at the wireless device (claim 21).
Regarding claim 29, ‘872 describes:
wherein the processing circuitry is configured to transmit the indication by transmitting a parameter indicating whether a beam in a list is allowed to be included in a measurement report or not (claim 22).
Regarding claim 30, ‘872 describes:
wherein the indication indicates which beams are to be included in the cell quality derivation of the cell by indicating on which beams the wireless device is to perform measurements from which cell quality of the cell is to be derived (claim 18 subset).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,082,872 in view of Koskela (US 2019/0058518).
Regarding claim 7, ‘872 fails to further explicitly describe:
wherein cell quality derivation of the cell comprises derivation of a reference signal received power (RSRP) of the cell or comprises derivation of a reference signal received quality (RSRQ) of the cell.
Koskela also describes Access Point (AP) having a cell coverage area (fig. 3 & para. 150) selects set of candidate beams & signals to UE such beams for monitoring for a trigger condition (fig. 5 step 205), further describing:
wherein cell quality derivation of the cell comprises derivation of a reference signal received power (RSRP) of the cell or comprises derivation of a reference signal received quality (RSRQ) of the cell (para. 181, UE reporting trigger measurements such as RSRP, RSRQ & RSSI (cell quality derivation)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claim invention to specify that that cell quality derivation of the cell be RSRP or RSRQ as in Koskela.
The motivation for combining the teachings is that this is enables determination if a respective beam in a set of beams satisfies a criteria (Koskela, para. 6).

Claims 9, 16, 24 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,082,872 in view of Li (US 2019/0386757).
Regarding claims 9, 16, 24 and 31, ‘872 fails to further explicitly describe:
wherein the one or more beams correspond to one or more synchronization signal (SS) blocks.
li also describes beam measurement (abstract), further describing:
wherein the one or more beams correspond to one or more synchronization signal (SS) blocks (abstract & fig. 2 S101, UE detects quality of beams comrpsing SS blocks).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the beams specified in ‘872 be comprised of SS blocks as in Li.
The motivation for combining the teachings is that this allows for implementation of measurement based on synchronization signal (Li para. 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10, 12-15, 17, 19-23, 25, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Baek (US 2016/0150435).
Regarding claims 1 and 17, Baek describes a wireless device (fig. 1, MS 330)/method performed by a wireless device [with processing circuitry for] handling communication in a wireless communication network, comprising:
obtaining an indication indicating which beams are to be included in a cell quality derivation of a cell (fig. 11-12 & para. 126, MS receives (obtains) message (indication) including measurement parameters for at least one transmission beam to be measured. See also para. 120, where BS transmit identity & measurement parameter of at least one transmission beam to MS, wherein BS has a service area including a cell 10, para. 55)) and
performing one or more measurements on one or more beams, which one or more beams are selected based on the obtained indication (para. 129, MS measures the reference signal (RS) transmitted through corresponding beam).
Regarding claims 10, 13, 25 and 28, Baek describes a radio network node (fig. 1, base station BS 100)/method performed by a radio network node [with processing circuitry] for handling communication in a wireless communication network, comprising:
determining & transmitting an indication to a wireless device, wherein the indication indicates which beams to be included or excluded in a cell quality derivation of a cell at the wireless device (fig. 1 & para. 55, BS encompassing cell 10 transmits to mobile MS 10 (wireless device) a message (indication) comprising identity of at least one transmission beam or transmission group for measurement and reporting/feedback, fig. 11-12).
Regarding claims 3, 12, 19, and 27, Baek describes:
wherein the indication is included in a measurement configuration received from a radio network node (para. 126, MS receives (obtains) from BS (radio network node) message including measurement parameters for at least one transmission beam to be measured. See also para. 120, where BS transmit identity & measurement parameter of at least one transmission beam to MS)).
Regarding claims 4 and 20, Baek describes:
transmitting one or more measurement reports, which one or more measurement reports comprises a respective value of the one or more measurements performed (para. 73, MS transmits feedback comprising the measurement value of the signal quality back to BS).
Regarding claims 5, 14, 21 and 29, Baek describes:
wherein obtaining the indication further comprises obtaining a parameter indicating whether a beam in a list is allowed to be included in a measurement report or not (fig. 11 #1115 or fig. 12 #1205 & para. 120 and/or 126, terminal receives message (indication) including an ID of beam group informing if a particular beam is included or not for measurement).
Regarding claims 6 and 22, Baek describes:
performing a signal quality derivation of the cell taking the received indication into account (para. 126-128, terminal measures (performs) channel conditions/signal quality of cell based on (taking into account) the received identification (indication) of subset of beams to measure, see also para. 66).
Regarding claim 7, Baek describes:
wherein cell quality derivation of the cell comprises derivation of a reference signal received power, RSRP, of the cell or comprises derivation of a reference signal received quality, RSRQ, of the cell (para. 72, the signal quality measured by the MS is used to derive RSRP and/o RSRQ).
Regarding claims 8, 15, 23 and 30, Baek describes:
the indication indicates which beams are to be included in the cell quality derivation of the cell by indicating on which beams the wireless device is to perform measurements form which cell quality of the cell is to be derived (fig. 12 #1205 & para. 124, BS identifies (determines) at least one transmission beam to be reconfigured of its measurement parameters (included) and send their IDs and measurement parameters to the MS for measurement. For fig. 11 #1130 & para. 126-128, instructing MS to provide a single (consolidated) measurement report of the identified 1+ beams/beam group of their measured quality, para. 97).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1, 10, 17 and 25 above respectively, and further in view of Islam (US 2017/0346543).
Regarding claims 2, 11, 18 and 26, Baek already describes indicating beams to be included for cell quality derivation, but fails to further explicitly describe:
wherein [obtaining] the indication comprises receiving a list informing the wireless device about which beams are supposed to be excluded.
Islam also describes wireless beaming for communication (title), further describing:
wherein obtaining the indication comprises receiving a list informing the wireless device about which beams are supposed to be excluded (para. 117, UE receives from base station the indication of one or more beams to include or exclude from set of candidate beam indexes).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the indication obtained in Baek to be a list of beams the UE to exclude as in Islam.

The motivation for combining the teachings is that this may improve data consumption and data rates in 5G communication (Islam, para. 5).

Claims 9, 16, 24 and 31 are rejected over Baek as applied to claims 1, 10, 17 and 25 respectively, and further in view of Li (US 2019/0386757).
Regarding claims 9, 16, 24 and 31, Baek fails to further explicitly describe:
wherein the one or more beams correspond to one or more synchronization signal (SS) blocks.
li also describes beam measurement (abstract), further describing:
wherein the one or more beams correspond to one or more synchronization signal (SS) blocks (abstract & fig. 2 S101, UE detects quality of beams comprising SS blocks).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the beams specified in Baek be comprised of SS blocks as in Li.
The motivation for combining the teachings is that this allows for implementation of measurement based on synchronization signal (Li para. 4).

----------------------------------------------------------------------------------------------------------------
The set of rejections immediately below which starts with the use of 102rejections is separate from the alternate set of rejections which starts with the use of 102 rejection above as noted.

Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Koskela (US 2019/0058518).
Regarding claims 1 and 17, Koskela describes a method performed by a wireless device for handling communication in a wireless communication network (abstract, UE/ communication device determining set of beams), the method comprising: 
obtaining an indication indicating which beams are to be included in a cell quality derivation of a cell (fig. 3 & para. 142, control apparatus which is integrated in the Access Point (AP) having a cell coverage area (fig. 3 & para. 150) selects set of candidate beams & signals to UE such beams for monitoring for a trigger condition (fig. 5 step 205) for reporting trigger measurements such as RSRP, RSRQ & RSSI (cell quality derivation), para. 181); and 
performing one or more measurements on one or more beams, which one or more beams are selected based on the obtained indication (fig. 5 step 207 & para. 150).
Regarding claims 10, 13, 25 and 28, Koskela describes a radio network node (fig. 3, base station BS 1)/method performed by a radio network node [with processing circuitry] for handling communication in a wireless communication network, comprising:
determining & transmitting an indication to a wireless device, wherein the indication indicates which beams to be included in a cell quality derivation of a cell at the wireless device l (fig. 3 & para. 142, control apparatus which is integrated in the Access Point (AP) having a cell coverage area (fig. 3 & para. 150) selects set of candidate beams & signals to UE such beams for monitoring for a trigger condition (fig. 5 step 205) for reporting trigger measurements such as RSRP, RSRQ & RSSI (cell quality derivation), para. 181).
Regarding claims 3, 12, 19, and 27, Koskela describes:
wherein the indication is included in a measurement configuration received from a radio network node (para. 142, Access Point (AP) signals to UE set of candidate beams monitoring for a trigger condition (fig. 5 step 205) for reporting triggered measurements, para. 181).
Regarding claims 4 and 20, Koskela describes:
transmitting one or more measurement reports, which one or more measurement reports comprises a respective value of the one or more measurements performed (para. 142 & 181, UE to monitoring for a trigger condition (fig. 5 step 205) for reporting triggered measurements such as RSRP, para. 181).
Regarding claims 5, 14, 21 and 29, Koskela describes:
wherein obtaining the indication further comprises obtaining a parameter indicating whether a beam in a list is allowed to be included in a measurement report or not (para. 142, Access Point (AP) signals to UE set of candidate beams monitoring for a trigger condition (fig. 5 step 205) for reporting triggered measurements, para. 181).
Regarding claims 6 and 22, Koskela describes:
performing a signal quality derivation of the cell taking the received indication into account (para. 181, terminal measures (performs) channel conditions/signal quality of cell based on (taking into account) the received identification (indication) of subset of beams to measure, see also para. 142).
Regarding claim 7, Koskela describes:
wherein cell quality derivation of the cell comprises derivation of a reference signal received power, RSRP, of the cell or comprises derivation of a reference signal received quality, RSRQ, of the cell (para. 181, the signal quality measured by the MS is used to derive RSRP and/o RSRQ).
Regarding claims 8, 15, 23 and 30, Koskela describes:
wherein the indication indicates which beams are to be included in the cell quality derivation of the cell by indicating on which beams the wireless device is to perform measurements from which cell quality of the cell is to be derived  (para. 142, Access Point (AP) signals to UE set of candidate beams monitoring for a trigger condition (fig. 5 step 205) for reporting triggered measurements of channel/cell quality, para. 181).

Claims 2, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela as applied to claim 1, 10, 17 and 25 above respectively, and further in view of Islam (US 2017/0346543).
Regarding claims 2, 11, 18 and 26, Koskela already describes indicating beams to be included for cell quality derivation, but fails to further explicitly describe:
wherein [obtaining] the indication comprises receiving a list informing the wireless device about which beams are supposed to be excluded.
Islam also describes wireless beaming for communication (title), further describing:
wherein obtaining the indication comprises receiving a list informing the wireless device about which beams are supposed to be excluded (para. 117, UE receives from base station the indication of one or more beams to include or exclude from set of candidate beam indexes).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the indication obtained in Koskela to be a list of beams the UE to exclude as in Islam.
The motivation for combining the teachings is that this may improve data consumption and data rates in 5G communication (Islam, para. 5).

Claims 9, 16, 24 and 31 are rejected over Koskela as applied to claims 1, 10, 17 and 25 respectively, and further in view of Li (US 2019/0386757).
Regarding claims 9, 16, 24 and 31, Koskela fails to further explicitly describe:
wherein the one or more beams correspond to one or more synchronization signal (SS) blocks.
li also describes beam measurement (abstract), further describing:
wherein the one or more beams correspond to one or more synchronization signal (SS) blocks (abstract & fig. 2 S101, UE detects quality of beams comprising SS blocks).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the beams specified in Koskela be comprised of SS blocks as in Li.
The motivation for combining the teachings is that this allows for implementation of measurement based on synchronization signal (Li para. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Harada (US 2019/0357069) describing source eNB sends to UE measurement configuration ST11 for UE's measurement report ST13 (fig. 2 & para. 39),
Moon (US 2017/0208494) describing generating cell measurement based on the received measurement configuration information associated with a beam
reference signal (title), Yang (US 11,197,183) describing measurement configuration info for measurement report (col. 15 lines 36-50), Koskela (US 2017/0324459) describing active & inactive beams (fig. 1), plus at 380, providing a user equipment with a configuration for beam-specific measurements. This providing can include the various configurations at 350, 360, and 370, described above (fig. 3 & para. 36-38), Wang (US 2019/0222291) describing CU transmits beam measurement configuration information to a UE to measure & report measured beam signals (abstract), and Raghavan (US 2018/0368149) describing UE 205 may identify a set of receive beams for each antenna subarray that has a receive beam above the second threshold. UE 205 may omit receive beam sets for antenna subarrays that do not have a receive beam above the second threshold (para. 70).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469